DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 09/03/2021 has been entered and considered. Upon entering claims 38, 44 and 48 have been amended, claims 1-37, 43 and 55 have been canceled.

Response to Arguments
Applicant’s arguments filed 09/03/2021 have been fully considered.
 
Allowable Subject Matter
1.	Claims 38-42, 44-54 and 56 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 38 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…control, after the control unit detects the amount of the output current, the power generating unit in a manner that causes the power generating unit to set the amount of the output current to a current-limiting value, and control, after an elapse of a predetermined time since the output voltage becomes equal to or higher than a predetermined voltage, the power generating unit in a manner that causes the power generating unit to set the amount of the output current to the current-limiting value.”
control, after the control unit detects the amount of the output current, the power generating unit in a manner that causes the power generating unit to set the amount of the output current to a current-limiting value, and control, after an elapse of a time period since the control unit controls the power generating unit in a manner that sets the amount of the output current to another value, the power generating unit in a manner that causes the power generating unit to limit the amount of the output current to the current- limiting value.”
	Regarding claim 48 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…controlling, by the control unit after the control unit detects the amount of the output current, the power generating unit in a manner that causes the power generating unit to set the amount of the output current to a current-limiting value; and receiving, from the power generating unit by a communication unit electrically connected directly to the power generating unit, a voltage before the communication unit controls the power generating unit in a manner that causes the power generating unit to adjust the voltage that is output from the power generating unit.”
Claims 39-42, 45-47, 49-54 and 56 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836